DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-7, 9-13 & 16-19 are cancelled. Claims 1, 8 & 14-15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 6,200,701 B1) in view of Tokuda (US 2013/0216919 A1).
Regarding claims 1, 8 & 14-15, Gan teaches a battery comprising a lithium intercalating carbonaceous anode and an electrolyte composition comprising LiPF6; an alkyl phosphonate, 6 in the electrolyte (1.0M) and the known densities of EC (1.32 g/L), DMC (1.07 g/L), EMC (1.01 g/L) and DEC (0.975 g/L), the mass amount of each electrolyte component can be calculated as follows for a 1L basis electrolyte solution:											EC = 0.45 x 1.32 g/L = 0.59 g
DMC = 0.22 x 1.07 g/L = 0.24 g
EMC = 0.248 x 1.01 g/L = 0.25 g
DEC = 0.0082 x 0.975 g/L = 0.008 g
LiPF6 = 1 L x 1.0 mol/L x 151.9 g/mol = 151.9 g
Alkyl Phosphonate = 1 L x 0.05 mol/L x 110 g/mol = 5.5 g
Thus, the alkyl phosphonate is contained in the electrolyte in an amount of: (5.5 g / (5.5 g + 151.9 g + 0.59 g + 0.24 g + 0.25 g + 0.008 g)) = 0.0347 = 3.47 wt%. Moreover, the at least one cyclic carbonate (EC) and the at least non-cyclic carbonate (DMC, EMC, DEC) are present in a weight ratio of 0.59:0.60 from the above calculation which reads on a range from 7:3 to 3:7.
However, Gan is silent as to the electrolyte composition comprising 1 to 3 wt% vinylene carbonate and 5 wt% to 6 wt% alkyl phosphonate. 							Tokuda teaches a non-aqueous electrolyte additive comprising vinylene carbonate, wherein the vinylene carbonate makes up preferably from 0.2 to 3 wt% of the non-aqueous KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
 	While Gan does not explicitly teach the amount of the alkyl phosphonate in the electrolyte composition being in a range of 5 wt% to 6 wt%, as claimed, it is noted that Gan teaches limiting the amount of the alkyl phosphonate in the electrolyte composition being from about 0.001M to about 0.40M (col.10, L.34-35). Gan further teaches that when the amount of the alkyl phosphonate is less than 0.001M, the beneficial effects are not apparent whereas when the amount of the alkyl phosphonate is greater than 0.40M, the beneficial effects of the alkyl phosphonate is cancelled out by an increase in internal resistance due to the formation of a KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B. 	
				

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Gan as modified by Tokuda does not teach or suggest the electrolyte composition of claim 1, the examiner respectfully disagrees for the following reasons.												In particular, applicant argues that Gan teaches dibenzyl phosphonate (DBPi) in example 1 in contrast to the claimed dimethyl phosphonate (DMPi) and further argues that Gan is silent as to an amount of 5 to 6 wt% of DMPi within the electrolyte composition. However, as noted in the above rejection of claim 1, Gan discloses a number of alkyl phosphonate candidates or mixtures thereof preferably including dibenzyl phosphonate (DBPi), used in the exemplary KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B.												With regards to applicant’s arguments that Gan as modified by Tokuda does not fairly teach or suggest including (1) 1 to 3 wt% vinylene carbonate in the electrolyte composition and (2) the presence of the at least one cyclic carbonate and the at least one noncyclic carbonate in a .  
	Thus, in view of the foregoing, claims 1, 8 & 14-15 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  				
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
			
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727